           Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

DEXTER LEWIS VASSAR-EL                                                      CIVIL ACTION

VERSUS                                                                      NO. 20-090

STATE OF LOUISIANA                                                          SECTION: “E” (1)



                                     ORDER AND REASONS

        Before the Court is a Report and Recommendations 1 issued by the Magistrate

Judge recommending the Court dismiss with prejudice as frivolous the complaint filed by

Plaintiff Dexter Lewis Vassar-E. 2 For the following reasons, the Court ADOPTS the

Report and Recommendations and DISMISSES WITH PREJUDICE Plaintiff’s

complaint as frivolous. Further, given the frivolity of Plaintiff’s complaint, the Court

DENIES WITH PREJUDICE Plaintiff’s Motion for Extension and Motion to Amend,

which Plaintiff filed after the Magistrate Judge issued her Report and Recommendations.3

                                           BACKGROUND

        Plaintiff Dexter Lewis Vassar-E is a prisoner incarcerated at Elayn Hunt

Correctional Center in St. Gabriel, Louisiana. On January 8, 2020, Plaintiff, pro se, filed

a complaint of the “sovereign citizen” variety, claiming his incarceration is “fraudulent”

because he is a “free born Moorish American,” and seeking as relief “reparation,”

“injunction,” and monetary damages.4 Petitioner filed this action in forma pauperis.5 The



1 R. Doc. 7.
2 R. Doc. 1.
3 R. Doc. 16.
4 R. Doc. 1.
5 On January 8, 2020, Petitioner filed a deficient motion for leave to proceed in forma pauperis. R. Doc. 2.

The Clerk of Court issued a Notice of Deficiency and ordered Plaintiff to remedy the deficiency by January
31, 2020. R. Doc. 3. On February 3, 2020, Plaintiff filed a new motion for leave to proceed in forma pauperis.
R. Doc. 5. The Magistrate Judge granted this motion. R. Doc. 6.

                                                      1
          Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 2 of 6



Clerk of Court construed Plaintiff’s complaint as a federal civil rights action pursuant to

42 U.S.C. § 1983. Accordingly, on January 10, 2020, the Clerk of Court issued a Notice of

Deficient Pro Se Complaint instructing Plaintiff to resubmit his § 1983 claim on an

approved complaint form. 6 Plaintiff did not comply with this directive. Instead, on

February 3, 2020, Petitioner filed a pleading entitled “Notice of Appeal” reiterating the

allegations in his original deficient complaint and adding an allegation that his arrest was

a form of kidnapping and his criminal trial was improper. 7 On February 14, 2020,

Petitioner filed another pleading entitled “Notice of Appeal,” reiterating his allegation

that he is “free and sovereign Moorish American National.”8

       On February 18, 2020, the Magistrate Judge issued a Report and

Recommendations. 9 The Magistrate Judge recommends that Plaintiff’s complaint be

dismissed with prejudice as frivolous because “Plaintiff has [] refused to file a proper

complaint form” and “any further efforts to require him to do so would apparently be

futile.”10 The Magistrate Judge noted Plaintiff’s complaint would be frivolous “even if the

Court were to overlook for the moment the fact that plaintiff has improperly named the

State of Louisiana as the sole defendant,”11 explaining that “[u]nless a state has waived its

immunity, the Eleventh Amendment bars the state’s citizens from filing suit against the

state in federal court for either monetary damages or injunctive relief.”12




6 R. Doc. 3.
7 R. Doc. 4.
8 R. Doc. 8.
9 R. Doc. 7.
10 Id. at 1.
11 Id. at 2.
12 Id. at 2 n.4 (citing Cozzo v. Tangipahoa Parish Council-President Government, 279 F.3d 273, 280 (5th

Cir. 2002); Tyson v. Reed, Civ. Action No. 09-7619, 2010 WL 360362, at *3 (E.D. La. Jan. 21, 2010)).

                                                  2
           Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 3 of 6



        Plaintiff subsequently filed three pleadings the Clerk of Court construed as

objections to the Report and Recommendations. 13 In the first “objection,” Plaintiff

appears to repeat his allegation that his incarceration is “fraud[ulent]” due to his self-

described status as a free and sovereign Moorish American National. 14 In his second

“objection,” Plaintiff provides: “I hereby state a claim for which can be granted by any

federal court, which is ‘fraud,’ and on approved forms.” 15 Plaintiff did not, however,

submit any claims on the approved complaint form sent to him by the Clerk’s Office. In

his third “objection,” Plaintiff again makes allegations of “fraud” concerning his

incarceration arising from his self-described status as a Moorish American National.16,17

        On April 30, 2020, Plaintiff filed a Motion for Extension and Motion to Amend,

apparently seeking to file an amended complaint. 18 Other than adding three new

defendants—the Governor of the State of Louisiana, the Secretary of Louisiana’s

Department of Public Safety and Corrections, and the Warden of Louisiana State

Penitentiary—the amended complaint largely reiterates the same allegations in his

original deficient complaint. 19 The amended complaint is not filed on the approved

complaint form that was mailed to Plaintiff along with the Notice of Deficient Pro Se

Complaint.




13 R. Docs. 10, 11, and 14.
14 R. Doc. 10.
15 R. Doc. 11.
16 R. Doc. 14.
17 On February 20, 2020, March 6, 2020, March 13, 2020, and April 16, 2020, Plaintiff filed pleadings

entitled “Legal Notice” reiterating his assertion that he is a free and sovereign Moorish American National.
R. Docs. 9, 12, 13, and 15.
18 R. Doc. 16.
19 Id. at 2-7.


                                                     3
           Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 4 of 6



                                      LAW AND ANALYSIS

        In reviewing the Magistrate Hudge’s Report and Recommendation, the Court must

conduct a de novo review of any of the Magistrate Judge’s conclusions to which a party

has specifically objected.20 As to the portions of the report that are not objected to, the

Court needs only to review those portions to determine whether they are clearly erroneous

or contrary to law.21 In this case, it is unclear whether the “objections” filed by Plaintiff

were even intended to be objections to the Report and Recommendations. To the extent

the “objections” are treated as objections to the Report and Recommendations, Plaintiff

fails to object to any specific portion of the Magistrate Judge’s Report and

Recommendations. As a result, the Court need only review the conclusions in the Report

and Recommendations to determine whether they are clearly erroneous or contrary to

law. The Court finds the Magistrate Judge’s conclusion that Plaintiff’s complaint may be

dismissed with prejudice as frivolous because “Plaintiff has [] refused to file a proper

complaint form” and “any further efforts to require him to do so would apparently be

futile”22 is squarely in line with statutory law and Fifth Circuit precedent.

        As the Magistrate Judge correctly identified,23 28 U.S.C. § 1915 mandates that, for

federal actions brought in forma pauperis like this action, “the court shall dismiss the case

at any time if the court determines that . . . the action . . . is frivolous[.]”24 Similarly, 28

U.S.C. § 1915A mandates that, for federal complaints filed by prisoners like Plaintiff, “the




20 See 28 U.S.C. § 636(b)(1) (“[A] judge of the court shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which an objection is made.”).
21 Id.
22 R. Doc. 7 at 1.
23 Id. at 2.
24 28 U.S.C. § 1915(e)(2)(B)(i).


                                                    4
           Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 5 of 6



court shall . . . dismiss the complaint, or any portion of the complaint, if the complaint . .

. is frivolous[.]”25 A complaint is frivolous “if it lacks an arguable basis in law or fact.”26

        As the Magistrate Judge explained, “[Plaintiff’s] underlying claim is frivolous

because it is based on an indisputably meritless legal theory, i.e. the ‘sovereign citizen’

theory.” 27 Indeed, “[c]ourts routinely dismiss sovereign citizen claims as frivolous or

otherwise lacking merit,”28 as “[t]here is no constitutional support for this theory.”29 In

fact, contrary to Plaintiff’s belief that he is a sovereign citizen, the Fourteenth Amendment

to the United States Constitution provides “[a]ll persons born or naturalized in the United

States, and subject to the jurisdiction thereof, are citizens of the United States and the

State wherein they reside.”30 Simply put, “[i]t appears that Plaintiff is like many other

‘Moorish Americans’ who attempt to escape the laws of this country.”31 As a result, the

Court agrees with the Magistrate Judge’s conclusion that, because Plaintiff’s complaint is

clearly frivolous, the Court is required to dismiss with prejudice his complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i) and 28 U.S.C. § 1915A(b)(1).




25 28 U.S.C. § 1915A(b)(1).
26 Reeves v. Collins, 27 F.3d 174, 176 (5th Cir. 1994) (citing Denton v. Hernandez, 504 U.S. 25 (1992)).
27 R. Doc. 7 at 2.
28 LaVergne v. USA, No. 18-cv-238, 2018 WL 2760336, at *2 (W.D. La. Mar. 13, 2018), adopted, 2018 WL

2747058 (W.D. La. June 7, 2018) (citing Wirsche v. Bank of Am., N.A., 2013 WL 6564657 at *2 (S.D. Tex.
Dec. 13, 2013) (noting “[t]hese teachings have never worked in a court of law—not a single time”); West v.
Enns, 2017 WL 2313469 at *3 (N.D. Tex. Apr. 27, 2017) (collecting cases on dismissals of sovereign citizen
claims)).
29 Id.
30 U.S. Const. amend. XIV, § 1.
31 El v. Louisiana, Civ. Action No. 16-2125, 2017 WL 1969552, at *3 (E.D. La. May 12, 2017) (citing Johnson-

Bey v. Lane, 863 F.2d 1308 (7th Cir. 1988) (explaining the background of the “Moorish Science Temple of
America”); El Ameen Bey v. Stumpf, 825 F. Supp. 2d 537 (D.N.J. 2011) (explaining the myth of the “Moorish
Movement” and other similar fictions such as “sovereign citizens” and their motives)).

                                                     5
           Case 2:20-cv-00090-SM Document 17 Filed 05/18/20 Page 6 of 6



        Further, “given the frivolity of Plaintiff’s complaint, Plaintiff shall not be permitted

leave to file an amended complaint.”32,33 This result is unaltered by the fact that Plaintiff

seeks in part to amend his complaint to name additional defendants 34 because any

amended complaint would still be based on a frivolous “sovereign citizen” variety claim

which, as the Magistrate Judge put it, is a “critical defect that he cannot cure[] through an

amendment to the complaint.”35 Accordingly, the Court will deny Plaintiff’s Motion for

Extension and Motion to Amend.36

                                           CONCLUSION

        IT IS ORDERED that the Court hereby ADOPTS the Magistrate Judge’s Report

and Recommendations37 and DISMISSES WITH PREJUDICE Plaintiff’s complaint38

as frivolous.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Extension and Motion

to Amend39 is DENIED WITH PREJUDICE.


        New Orleans, Louisiana, this 18th day of May, 2020.


                                             _______ ________________________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




32 Id. (citing Bey v. Sutton, No. 413-205, 2013 WL 5816427, at *1 (S.D. Ga. Oct. 29, 2013) (finding a

“Moorish American’s” complaint so frivolous that a “re-pleading option” was not warranted)).
33 The Court notes the frivolity of any amendment in this case is further bolster by the fact that the very

amended complaint Plaintiff seeks to file in this case is once again premised on a non-cognizable claim
based on a sovereign citizen theory. R. Doc. 16.
34 R. Doc. 16 at 1.
35 R. Doc. 7 at 2.
36 R. Doc. 16.
37 R. Doc. 7.
38 R. Doc. 1.
39 R. Doc. 16.


                                                    6
